DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 	Claims 1, 3-6, 8-13, and 15-20 remain pending.
	Claims 1 and 4 are currently amended.
	Claims 13 and 15-20 remain withdrawn as being drawn to non-elected groups or species.
	Claims 1, 3-6, and 8-12 are pending and are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballek (US 2018/0177777) and Chen (Molecular Pharmaceutics, 2016).
Ballek teaches a composition comprising an immediate release opioid antagonist and an extended release opioid antagonist, wherein both the immediate and extended release opioid antagonists are naloxone (see entire document, for instance, claims 1 and 6).  Ballek teaches the presence of PLGA microparticles with a ratio of 50:50 and a MW of 45 kD (see entire document, for instance, Table 1, Examples 1-8).  Ballek teaches a number of examples which all have a naloxone loading of between 0.5% and 50% (see entire document, for instance, [0058]).  Ballek further teaches that the weight percentage of the immediate release antagonist is 1-50% and 50-99% for the extended release antagonist (see entire document, for instance, claim 1).  Further, Ballek teaches that the immediate release naloxone is present in an amount of 0.4-10 mg and the extended release naloxone is present in an amount of 1.2-240 mg (see entire 
Ballek, while teaching the instantly claimed components and their instantly claimed orientation and ranges that overlap the instantly claimed ranges, does not directly exemplify the use of the instantly claimed ranges and amounts in a singular example.  Ballek further does not directly exemplify the particle size.
Chen teaches some of the effects of the particle size of PLGA microspheres.  Chen teaches that microspheres smaller than 50 microns showed rapid diffusion-based release (see entire document, for instance, Abstract).  The purpose of Chen’s research was to investigate the relationship between particle size and drug loading and release profiles of well-defined size fractions obtained from polydisperse microspheres (see entire document, for instance, page 460, left column, first paragraph).  Chen teaches that by changing the size of the microspeheres the loading capacity and the encapsulation efficiency can be optimized (see entire document, for instance, Table 1 and Figure 4).  Further, Chen notes that size fractionated microspheres showed remarkable differences in drug release between small microspheres and larger microspheres (see entire document for instance, page 463, right column, last paragraph).  Chen further notes that sieve-fractioning to achieve particular sizes is a relatively simple and effective procedure to obtain drug-releasing microparticles with better defined release properties that allow for further tailoring when sieve fractions are recombined to reconstitute the desired release profile.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to optimize the particle size of the PLGA 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a ratio of the immediate release naloxone to the extended release naloxone that falls within the instantly claimed range.  One would have been motivated to do so since Ballek teaches amounts that would overlap said ranges, wherein it would be no more than routine optimization within the taught ranges of Ballek to arrive at the instantly claimed ratio.  Similarly with regard to the amount of the naloxone.  While Ballek teaches examples of the individual component in the claimed amounts, Ballek does not directly provide an example with the specific combination.  However, Ballek is teaching amounts that directly overlap the instantly claimed amounts, and directly exemplified amounts individually of the components.  As such, it would have been obvious to one of ordinary skill in the art to utilize amounts that fall within the instantly claimed amounts for the components as set forth in claims 3 and 5.  There would be a reasonable expectation of success since Ballek provides motivation for utilizing ranges that overlap the instantly claimed ranges.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
It is noted that a product cannot be separated from its properties, as such, the composition of the prior art, which has the same components in the instantly claimed ranges, would necessarily have the instantly claimed plasma concentration when placed within the situation of the intended use clause.  It is noted that the intended use clause does not indicate the amount of the composition administered, the size of the patient, the species of the patient, or the mode of administration.  
Response to Applicant’s Arguments
It is noted that Applicant’s arguments are directed to a rejection that has been remade to include the further Chen reference to reinforce that optimization of the particle size is well within the knowledge and skill of one of ordinary skill in the art.  
While Applicant’s arguments are not directed to the rejection set forth above, since Ballek is still relied upon, the Examiner has addressed certain arguments that may be considered to be germane.  Applicant again argues in the remarks filed 11/30/2021 that based on their interpretation of the prior art, "a person of ordinary skill in the art could not reasonably rely on this disclosure for any purpose." While it is assumed that this language is intended to be hyperbolic, it is not persuasive. One of ordinary skill in the art 
Applicant also asserts that particle size is not a result effective variable, and then references back to a document that was provided previously (though notably not on an IDS) that Applicant asserts that particle size plays a crucial role in the in vivo performance of microparticles. It is noted that contrary to what Applicant appears to intend to accomplish by providing this reference, the concept that particle size plays a crucial role in in vivo performance further supports that particle size is a results effective variable, and that one of ordinary skill in the art would be motivated to optimize the particle size to optimize the in vivo performance. Further, Chen directly discusses how the change in particle size affects release profile, and provides clear evidence that particle size with relation to drug release of PLGA microparticles is a result effective variable.  
For at least these reasons, Applicant's arguments are not found persuasive.

Claims 1, 3-6, and 8-12 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballek (US 2018/0177777) and Chen (Molecular Pharmaceutics, 2016) as applied to claims 1, 3-6, 8 and 10-12 above, and further in view of Vaugn et al (US 6,217,911).
The teachings of Ballek and Chen are set forth above.
Ballek and Chen, while teaching the use of 50:50 PLGA polymers with a weight of 45kD, does not particularly specify that the PLGA is capped.  
Vaugn teaches microcapsules that use of 50:50 PLGA polymers with a weight of 10-100 kD that are capped with their terminal residues functionalized as esters (see entire document, for instance, column 4, lines 19-26 and claim 3).  Vaugn teaches that the particular microcapsules that utilize the particular PLGA capped polymer results in the formation of burst-free, sustained, programmable release compositions (see entire document, for instance, claims 1 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the capped PLGA of Vaugn as the PLGA of Ballek and Chen.  One would have been motivated to do so since Ballek teaches the use of PLGA for making microcapsules, wherein Vaugn teaches that by using the particular capped PLGA polymers of Vaugn one can arrive at a microcapsule with particularly beneficial features.  There would be a reasonable expectation of success since both Ballek and Vaugn are directed to microcapsule release formulations comprising PLGA polymers.  
Response to Applicant’s Arguments


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611